DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention III (Claims 20, 23-26, 29, and 30) in the reply filed on 4/11/2022 is acknowledged.  The traversal is on the ground(s) that there is no mutually exclusive features between Inventions I and II.  Since the applicant has amended Invention I, the restriction between inventions I and II is withdrawn and those claims will be grouped together.  The applicant further argues that there are no mutually exclusive features between Inventions I/II and III.  This is not found persuasive because the inventions as claimed have a materially different design, mode of operation, function, or effect. Specifically, Invention I/II requires a monolithic core structure formed of two different materials that are non-homogenous and unalloyed with each other, whereas Invention III requires a monolithic core with fins and comprised of different materials layered on each other.
The requirement is still deemed proper and is therefore made FINAL.
Applicant's election with traverse of Species B (Figure 8) in the reply filed on 4/11/2022 is acknowledged.  The traversal is on the ground(s) that no mutually exclusive features have been identified.  This is not found persuasive because species A requires a single curved heat exchanger and species B requires a monolithic heat exchanger having compliant segments.  Therefore, the mutually exclusive features have been identified.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 4, 5, 7, 9-11, 15, 19, 21, 22, 27, and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/11/2022.

Status of Claims
The status of the claims as filed in the reply dated 4/11/2022 are as follows: 
Claims 2, 3, 6, 8, 12-14, 16-18 are cancelled by the applicant;
Claims 1, 4, 5, 7, 9-11, 15, and 19-30 are pending;
Claims 1, 4, 5, 7, 9-11, 15, 19, 21, 22, 27, and 28 are withdrawn from further consideration with traverse;
Claims 20, 23-26, 29, and 30 are being examined.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Thermal Management System Comprising Monolithic Core”, or something similarly descriptive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20, 23-26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US2016/0230595A1, as previously cited) in view of Breuer (US6409072B1).
Re Claim 20. Wong teaches a thermal management system (Figures 2-4) comprising: 
a housing (62) (Figures 2-3); 
a monolithic core structure (64) disposed within the housing (Figures 2-4; Paragraphs 4, 41), and 
an outer surface (surface in contact with 100) of the core structure defining at least part of a first passageway (100), and an inner surface (surface in contact with 104) of the core structure defining at least part of a second passageway (104), and the core structure includes a separator wall (horizontal wall between passageway 100 and passageway 104) configured to isolate a first flow passing through the first passageway from a second flow passing through the second passageway, and the first passageway is in thermal communication with the second passageway (Figure 4; Paragraphs 41-53), and 
the monolithic core structure including one or more fins (102, 106) that are positioned within the first passageway (fins 102 in passageway 100), the second passageway (fins 106 in passageway 104), or both the first and second passageway (fins 102 in passageway 100 and fins 106 in passageway 104) (Figure 4; Paragraphs 41-53), and 
Wong teaches the monolithic core structure comprises materials and one material is positioned on a surface of the monolithic core structure, the one or more fins, or both the monolithic core structure and the fins (Figure 4; Paragraph 51) but fails to specifically teach the monolithic core structure comprises two or more different materials.  
However, Breuer teaches forming a heat exchanger structure from two or more different materials (Figures 1-5; Column 10 lines 39-59 teach adding different metal layers to existing metal layers, thus two different materials are present).
Therefore, in view of Breuer 's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the monolithic core structure of Wong from two or more different materials in order to better tailor the flow passages to the fluids passing therethrough, thereby preventing damage from corrosive or harmful fluids. Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use two or more different materials in the monolithic core structure of Wong in order to optimize the heat transfer through the core by using different materials with different thermal conductivities. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the materials for the monolithic core structure, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.

Re Claim 23. Wong teaches the fins have a thickness and that the thickness can be varied to achieve a desired heat transfer characteristic (Figure 4; Paragraph 44) but fails to specifically teach at least one of a first thickness of one or more fins of a first passageway and a second thickness of one or more fins of a second passageway is in a range of from about 200 μm to about 10 μm.  Since Wong teaches the fin thickness affects the heat transfer characteristic (Paragraph 44), the fin thickness is recognized as a result-effective variable.  In this instance, a thicker fin results in increased pressure losses, while thinner fins result in decreased pressure losses.  Therefore, since the general conditions of the claim, i.e. that the fins have a thickness, were disclosed in the prior art by Wong, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the fins of Wong with a thickness of about 200 μm to about 10 μm. (See MPEP 2144.05 (II)).

Re Claim 24. Wong teaches at least one of a first thickness of one or more fins of a first passageway and a second thickness of one or more fins of a second passageway is the same as a wall of the core structure (Figure 4 illustrates at least one of the fins have a thickness that is the same as the wall of the core structure).  Alternatively, assuming arguendo that Figure 4 doesn’t properly illustrate the same exact thicknesses, it would have been an obvious matter of design choice to form the fin thickness the same as the wall thickness, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV, A).  
Re Claim 25. Wong as modified by Breuer teach one material of the monolithic core structure is used in a first portion of the monolithic core structure but not in a second portion of the monolithic core structure (Wong Figure 4, Paragraph 51; Breuer Figures 1-5; Column 10 lines 39-59; Two different materials cannot occupy the exact same space, thus one material used in a first portion could not be located in a second portion).  
Re Claim 26. Wong as modified by Breuer teach one material of the monolithic core structure has a higher thermal conductivity than the other material of the monolithic core structure (Wong Figure 4, Paragraph 51; Breuer Figures 1-5; Column 10 lines 39-59. When two different materials are used, one of them will naturally have a higher thermal conductivity).  
Re Claim 29. Wong as modified by Breuer teach one material of the monolithic core structure is inert (Wong Figure 4, Paragraph 51; Breuer Figures 1-5; Column 10 lines 39-5; Breuer teaches using platinum, which is inert).  
Re Claim 30. Wong as modified by Breuer teach one material of the monolithic core structure contains a catalyst (Wong Figure 4, Paragraph 51; Breuer Figures 1-5; Column 10 lines 39-59; Breuer teaches using platinum, which is a catalyst).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763